Citation Nr: 1639826	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD), status-post surgery for lung cancer.

2.  Entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity, rated 10 percent prior to December 30, 2015, and rated 20 percent as of December 30, 2015. 

3.  Entitlement to an increased initial rating for peripheral neuropathy of the left lower extremity, rated 10 percent prior to December 30, 2015, and rated 20 percent as of December 30, 2015. 

4.  Entitlement to an initial rating in excess of 10 percent for polycythemia. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant, S.S., and L.L.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 and a July 2011 rating decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A March 2016 rating decision increased the ratings for lower extremity peripheral neuropathy to 20 percent for each extremity.  Because that increase was less than the full benefit sought, the claims for increased rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a rating in excess of 30 percent for COPD is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to December 30, 2015, the Veteran's bilateral lower extremity peripheral neuropathy was manifested by no more than disability most nearly approximating a moderate level of incomplete paralysis of the bilateral musculocutaneous (peroneal) nerve.  

2.  As of December 30, 2015, the Veteran's bilateral lower extremity peripheral neuropathy has been manifested by disability most nearly approximating severe incomplete paralysis of the external popliteal nerve (common peroneal).  

3.  Throughout the appeals period the Veteran's diagnosed polycythemia has been stable. 


CONCLUSIONS OF LAW

1.  The criteria for initial ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, prior to December 30, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8622 (2015).

2.  The criteria for ratings of 30 percent, but not higher, for peripheral neuropathy of the right and left lower extremities, as of December 30, 2015, have been met. 38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8521 (2015).

3.  The criteria for a rating in excess of 10 percent for polycythemia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7704 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  The rating of a service-connected disability requires a review of the entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined.  38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.   Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2(2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran claims that his bilateral peripheral neuropathy of the lower extremities is worse than that represented by the current disability ratings.  Specifically, he notes that he no longer can do daily activities such as chores around the house, or even walk short distances such as a long driveway or a parking-lot.  The Board notes that a March 2016 rating decision assigned increased ratings for each lower extremity of 20 percent, effective December 30, 2015, while continuing the initial 10 percent ratings prior to that effective date.  

The Veteran's service-connected foot disability for the period prior to December 2015 is currently rated under Diagnostic Code 8622 for neuritis of the musculocutaneous nerve.  Under Diagnostic Code 8622 a 10 percent rating is warranted when for moderate incomplete paralysis, 20 percent for severe incomplete paralysis, and 30 percent for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8622 (2015).

As of December 30, 2015, the disability is rated under Diagnostic Code 8523 which provides the rating criteria for paralysis of the anterior tibial nerve.  Disability ratings of 0 percent, 10 percent, and 20 percent are assigned for incomplete paralysis that is mild, moderate, or severe. Complete paralysis of the femoral nerve is rated 40 percent and contemplates paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8523 (2015). 

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just. 38 C.F.R. § 4.6 (2013).

Prior to December 30, 2015

Prior to December 30, 2015, the Veteran was rated 10 percent for each lower extremity for peripheral neuropathy, under Diagnostic Code 8622 for moderate neuritis of the musculocutaneous (peroneal) nerve.  The Board finds that, after a review of the competent medical evidence of record, to include VA examinations and VA medical records, that the Veteran's peripheral neuropathy of the right and left lower extremities, prior to December 30, 2015, more nearly approximated, at worst, moderate incomplete paralysis, with symptoms such as pain, numbness, burning, and swelling.  Therefore, the Board finds that the Veteran's claim for increased ratings prior to December 30, 2015, must be denied.   

The Board finds that the Veteran's disabilities prior to December 30, 2015, to constitute no more than moderate incomplete paralysis.  Specifically, the Board notes that prior to December 30, 2015, the evidence of record noted that the Veteran had pain, numbness, burning, and an inability to walk for long distances without increased symptoms and swelling. 

At a March 2008 VA examination, neurological testing of the lower extremities noted normal motor function, abnormal sensory function with decreased light touch, pinprick, and vibration; and normal reflexes of the knee and ankles.  The Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.

At a December 2009 VA examination, the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  The examination report noted that the Veteran had tingling, numbness, anesthesia, and weakness in the lower extremities, to include the need to use a cane for walking or standing for an extended period of time.  On examination, the VA examiner noted that the Veteran had abnormal or decreased motor and sensatory functions in both lower extremities, to include no sensation in the bilateral plantar surfaces.  The examiner specifically identified the Veteran's femoral and tibial nerves, noting no neuralgia, neuritis, or complete paralysis on examination, but with decreased sensory and motor functions.  The examiner also noted paresthesia on examination for the bilateral peroneal nerve, with decreased sensory functions.  

In a March 2011 VA examination, the examination report noted that the Veteran claimed severe pain, numbness, tingling, and weakness of the lower extremities, with an inability to walk for long period of time.  On examination, the examiner noted normal motor function and reflexes of the lower extremities, with decreased sensory function and neuralgia.  The examiner ultimately concluded that the Veteran remained active with only objective factors of decreased sensation of the lower extremities.  The examination report noted that an electromyography (EMG) test was not performed during the examination. 

At a June 2011 examination, the examiner noted that the Veteran had numbness in both feet, swelling, and was unable to stand for long periods of time.  The examiner noted that the Veteran required the assistance of a cane or walker for ambulation.  No specific testing on the neuropathy was performed during that examination. 

In addition to the VA examinations, the record is filled with voluminous amounts of  VA medical records for the claims period.  A review of those records shows constant complaints of pain in the lower extremities, to include an inability to walk long distances, and to do daily chores.  In several instances, the Veteran's treatment medical professional referred to the Veteran's condition as Grade II peripheral neuropathy.  In one instance in a July 2008 treatment record, the Veteran's condition was referred to as severe peripheral neuropathy.  However, no explanation or testing results were provided.  No further testing of the Veteran's condition specific to the service-connected peripheral neuropathy was conducted until a December 2015 VA examination.  

Finally, the Board notes that the Veteran has submitted several lay statements in support of the claim, to include lay statements from friends and family.  Those lay statements generally note the Veteran's deteriorating ability to do daily activities such as mowing the lawn, or walking long driveways from the car, without swelling or increased pain.  The Veteran himself has continuously noted that his condition is quite severe with regard to the lower extremities.  Specifically, he has consistently complained of pain, swelling, numbness, and, at times, even the loss of balance due to the lower extremity disability. 

The Board finds that the competent medical evidence of record demonstrates that the Veteran's foot disability has not risen to the point where it more nearly approximates severe incomplete paralysis.  The Board finds that the VA examinations to be exceptionally probative in providing an adequate picture of the severity of the Veteran's condition during the relevant period.  Specifically, they note that at worse, the Veteran's condition was only noted to manifest by decreased sensory functions and some evidence of decreased motor function.  Additionally, the Veteran's VA treatment records have also noted that the Veteran's condition to be consider Grade II out of four grades, which the Board interprets as no more than moderate.  

Most significantly, the Board notes that the symptoms and manifestations noted of record only include numbness, pain, tingling, and burning, with increased symptoms only after long periods of standing or walking.  In the December 2009 VA examination, the Veteran noted that his condition only caused him to start losing balance after two hours of standing or walking.  Even considering the Veteran's lay statements, the Board finds that the disability did not more nearly approximate a severe incomplete paralysis prior to December 30, 2015.  Furthermore, a review of the copious amounts of medical evidence of record does not show any evidence of symptoms such as foot drop, persistent or complete sensory loss, or muscle atrophy.  Therefore, the Board finds that the manifestations of the Veteran's foot disability can only be considered moderate, which warrants a 10 percent rating.  For a 20 percent to be warranted, the condition must be considered severe, which has not been established by the evidence of record. 

The Board, in arriving in its decision is cognizant that in a July 2008 VA treatment record, the Veteran's condition was described as severe peripheral neuropathy.  The Board, notes that such a description carries less probative weight as it did not provide details regarding any manifestations of the peripheral neuropathy which would warrant such an assessment, or the results of any testing on or around the time of that note to substantiate that finding.  The Board finds that, the VA examinations carry more probative weight in establishing the Veteran's contemporaneous condition as they are based on examinations and a review of the Veteran's medical history and file. 

Accordingly, the Board finds that the preponderance of evidence is against the assignment of ratings greater than 10 percent for peripheral neuropathy of the left or right lower extremity prior to December 30, 2015.  Therefore, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

As of December 30, 2015

During a December 2015 VA examination of peripheral neuropathy, the VA examiner noted that the Veteran had severe incomplete paralysis of the external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, and posterior tibial nerve.  While the examination report noted that the Veteran had severe incomplete paralysis of his anterior tibial nerve, the Diagnostic Code the Veteran is currently rated under, the Board finds the application of another Diagnostic Code to be more advantageous to the Veteran, and results in the assignment of a higher rating as of December 30, 2015. 

The Board notes that, the assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, as the Veteran's December 2015 VA examination demonstrate he has severe incomplete paralysis of the external popliteal nerve, which is rated under Diagnostic Code 8521.  The Board finds that the application of the criteria of Diagnostic Code 8521result in a higher rating based on the result of the Veteran's last VA examination.  Specifically, under Diagnostic Code 8521, disability ratings of 10 percent, 20 percent, and 30 percent are assigned for incomplete paralysis of the external popliteal (common peroneal) nerve that is mild, moderate, or severe; with complete paralysis warranting a rating of 40 percent.  Therefore, as Diagnostic Code 8521 yield a higher rating for the Veteran's condition, the Board finds that the application of Diagnostic Code 8521 is appropriate.  38 C.F.R. § 4.7 (2015). 

At a December 2015 VA examination, the Veteran was diagnosed with peripheral neuropathy of the lower extremities.  On examination, the examiner noted the Veteran had severe numbness in the lower extremities, decreased muscle strength with no atrophy, and no sensation in both the lower legs and feet.  The VA examiner noted severe incomplete paralysis of the external popliteal nerve, the musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, and posterior tibial nerve.  EMG testing showed severe chronic mixed sensorimotor polyneuropathy affecting both lower extremities.  Finally, the examiner concluded that the functional impact to the Veteran would include no prolonged walking, sitting, or standing, to include no bending or lifting. 

The Board finds the December 2015 VA examination to be exceptionally probative in establishing the severity of the Veteran's current disability as severe.  Therefore, applying Diagnostic Code of 8521 for disability external popliteal nerve, which the examiner noted as severe incomplete paralysis, a higher 30 percent rating is warranted for each lower extremity.  The Board finds that a higher 40 percent rating is not warranted as there is no evidence of complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2015).

The Board also finds that although other nerves are listed as involved, a higher rating is not warranted as 30 percent is the highest rating available for disability of the anterior tibial nerve, musculocutaneous nerve, and posterior tibial nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523, 8525 (2015).  The Board also notes that a 40 percent rating requires complete paralysis of the internal popliteal nerve, which is not shown by the evidence of record.  38 C.F.R. § 4.124a, Diagnostic Codes 8524 (2015).  The Board finds that the functions affected by paralysis of the nerves is overlapping and that it would be inappropriate to provide separate ratings for the various nerves as that would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2015).

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral foot disability is manifested as severe incomplete paralysis of the external popliteal nerve as of December 30, 2015.  Therefore, higher ratings of 30 percent for each lower extremity are warranted as of December 30, 2015.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for either extremity.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Polycythemia Vera

The Veteran claims that his polycythemia is more severe than represented by the current 10 percent rating.  The Board finds that relevant and competent evidence of record, to include a December 2015 VA examination, shows that the Veteran's disability is actually in remission and does not warrant a rating in excess of the current 10 percent.  Therefore, the claim for an increased rating for polycythemia must be denied. 

The Veteran's polycythemia is currently rated under Diagnostic Code 7704, for polycythemia vera.  Under Diagnostic Code 7704, a 10 percent rating is warranted when the condition is stable, with or without continuous medication.  A 40 percent rating is warranted when phlebotomy is required.  A 100 percent rating is warranted during periods of treatment with myelosuppressants and for three months following cessation of myelosupppressant therapy.  38 C.F.R. § 4.118, Diagnostic Code 7704 (2015).

In a December 2015 VA examination the Veteran was diagnosed with polycythemia vera.  On examination, the examiner noted that the condition was in remission, and was stable.  The examination report noted that the Veteran had symptoms such as shortness of breath, dyspnea on mild exertion, and fatigue.  However, and most significantly, the examiner noted no instances in which the Veteran's condition required phlebotomy or myelosuppressant treatments. 

On further examination, the Veteran was noted to suffer from thrombocytopenia.  The examiner again noted that condition was stable with platelet counts of over 100,000.  The examiner noted no additional conditions to include sickle cell anemia, or recurrent infections.  Ultimately, the examiner noted that the overall condition prevented the Veteran from participating in any occupation that would require physical labor, to include bending, lifting, prolonged walking, sitting, or standing.  

The Board finds that VA examination to be most probative with regard to determining the current nature and severity of service-connected polycythemia vera.  The examination is not only contemporaneous, but is responsive to the inquiry. 

The Board has also reviewed the VA medical evidence of record.  The Board finds that the treatment records show no evidence of the Veteran's condition requiring phlebotomy or myelosuppressant treatments.  A review of the lay statements does not show any allegation of phlebotomy or myelosuppressant treatments.  Consequently, the Board finds that the Veteran's condition has not manifested to such severity as to require that type treatment.

Under the Diagnostic Code 7704, a higher rating is only warranted when there is evidence that the Veteran's condition requires phlebotomy or myelosuppressant treatments.  As there is no evidence during the claims period that phlebotomy or myelosuppressant treatments have been required for treatment of polycythemia vera, the Board finds that a rating higher than 10 percent is not warranted. 

The Board also notes that the Veteran was also noted to have thrombocytopenia during the December 2015 VA examination.  The Board finds, however, that even considering the Diagnostic Code for that disability, the Veteran's claim for increased rating remains not warranted.  Specifically, under Diagnostic Code 7705 for thrombocytopenia, a 0 percent rating is assigned for a stable platelet count of 100,000 or more, without bleeding.  A 30 percent rating is warranted for a stable platelet count between 70,000 and 100,000, without bleeding.  A 70 percent rating is warranted for a platelet count between 20,000 and 70,000, not requiring treatment, without bleeding.  A 100 percent rating is warranted for a platelet count of less than 20,000, with active bleeding, requiring treatment with medication and transfusions.  38 C.F.R. § 4.118, Diagnostic Code 7705 (2015).

During the December 2015 VA examination, the examiner noted that the Veteran's platelet counts were above 100,000.  A close review of the contemporaneous VA medical record also show blood platelet counts above 100,000 throughout the claims period.  Those platelet counts warrant no more than a 0 percent rating under Diagnostic Code 7705 for thrombocytopenia.

Accordingly, the Board finds that the preponderance of evidence is against a finding that the Veteran's polycythemia vera is warrants a rating in excess of 10 percent.  Therefore, the claim for increase must be denied. 38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to referral for consideration of the assignment of an extraschedular rating.  Ordinarily, the VA Ratings Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

An extraschedular disability rating may be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization so as to render impracticable the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that the evidence does not show that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned ratings under Diagnostic Codes 8521, 8622, and 7704 contemplate the level of symptomatology for the service connected disabilities.  Specifically, the criteria account for the Veteran's current peripheral neuropathy of the lower extremities and polycythemia vera.  The Board notes that the Veteran is separately assigned a 30 percent rating for COPD which rates respiratory functional symptomatology shown.

However, even if the available schedular rating for the disability were inadequate, the Veteran does not exhibit other related factors frequent hospitalization for either disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability causes any impairment with employment beyond that which is already contemplated in the assigned schedular rating that by itself rises to the level of marked interference.

A Veteran may be entitled to referral for consideration of an extraschedular rating based on multiple disabilities, the combined effect of which is exceptional and not compensated by schedular rating.  Referral is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when that presents disability not adequately compensated by the schedular ratings for the service-connected disabilities.  38 C.F.R. § 3.321 (b) (2015); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Board finds none.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy, prior to December 30, 2015, is denied. 

Entitlement to a rating of 30 percent, but not higher, for left lower extremity peripheral neuropathy, as of December 30, 2015, but not earlier, is granted. 

Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy, prior to December 30, 2015, is denied. 

Entitlement to a rating of 30 percent, but not higher, for right lower extremity peripheral neuropathy, as of December 30, 2015, but not earlier, is granted. 

Entitlement to an initial rating in excess of 10 percent for polycythemia vera is denied. 


REMAND

The Board finds that additional development is required for the claim for increased rating for COPD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

In the Board's September 2015 remand, the Board found that the claim for increased rating required a more contemporaneous VA examination for his COPD.  Accordingly, in the remand, Board requested the VA examiner to address the current nature and severity of the Veteran's COPD to include pulmonary function studies, with FEV-1, FEV-1/FVC, DLCO, and maximum oxygen consumption findings.  While the Veteran was provided a VA examination in December 2015 for his COPD, the Board finds that examination is incomplete, and is not sufficient for adjudication of the claim. 

The Board notes two defects in the December 2015 VA examination.  First, the purpose of the examination was to assess the current nature and severity of COPD.  While the examiner performed a pulmonary function study, with objective FEV-1, FEV-1/FVC, and DLCO results, the examiner explicitly noted in the report that the results did not accurately reflect the severity of the Veteran's diagnosed condition.  Therefore, those objective criteria cannot be considered probative in determining the Veteran's rating.  The rating criteria for COPD re based on a mechanical application of objective results from an examination.  Because the results were found to not be adequate indicators of the disability, the Board cannot find the results sufficient for adjudication. 

The Board further notes that the VA examiner did not comment on whether the Veteran's lung scaring constituted a separate ratable disability, as requested.  The Board asked that the examiner to specifically speak to whether the lung scarring resulted in a separate disability.  However, after a review of the examination report, the Board finds that the examiner did not explicitly address the issue of lung scarring, or whether lung scarring constitutes a separate ratable disability.  

The Board notes that a remand by the Board confers on the Veteran the right to compliance with the terms of that remand.  As the December 2015 VA examination did not address essential inquiries to the claim for increased rating, the Board finds that the development did not substantially accomplish directives of the previous remand, and thus further development is necessary for VA to fulfill the duty to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the record.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of service-connected status-post surgery for lung cancer with scarring, COPD, and chronic bronchitis.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  All manifestations of the service-connected disability should be clearly identified.  The examiner is asked to perform a pulmonary function test (pre/post bronchodilator), with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted.  The examiner should explicitly note which result best represents the current severity of the disability.  If some results are not reported on the examiner report, the examiner must explicitly note why any results were not reported.  If the examiner determines that the PFT results do not represent the current severity of the Veteran's disability, the examiner must explicitly explain how they arrived at that conclusion.  The examiner should also specifically indicate whether the lung scarring has resulted in a separate disability from COPD.  An assessment of the functional impact of this disability on daily life and employability should be made.  

3.  Then, readjudicate the claims, to include consideration of all applicable rating criteria.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


